Exhibit 10.3

 

 

Direct Tel: 001 781 687 8400

 

Direct Fax: 001 781 687 8005

 

Stuart.Clark@ftid.com

Mark Hepsworth   Broad Street House   55 Old Broad Street   London EC2M 1RX    

2 April 2003

Dear Mark

I am delighted that you will be joining FT Interactive Data (Europe) Ltd.,
following the closing of the sale of Standard & Poor’s ComStock to Interactive
Data Corporation. FT Interactive Data (Europe) Ltd., is the employing entity for
Interactive Data Corporation in Europe.

Following our recent conversations, I am writing to confirm the following:

Your employment transfers to FT Interactive Data (Europe) Ltd with effect from
1 March 2003. However, your employment with Standard & Poor’s ComStock that
commenced on 25 May 1995 will count as continuous service in matters relating to
your employment.

You will join the Company as Managing Director ComStock (Europe, Middle East &
Africa).

All of your terms and conditions of employment remain unchanged with the
exception of the following:

‘Welcome Bonus’

You will receive a one-off ‘welcome bonus’ of £10,000 upon joining the company,
this will paid as soon as administratively feasible.

Salary

Your salary will be £160,000 p.a.

Annual Bonus

You will be eligible to participate in Interactive Data Corporation’s Executive
Bonus Plan. You will be eligible to a bonus potential of up to a maximum of 60%
of your basic salary.

The criteria for bonus targets are set by the Interactive Data Corporation
Compensation Committee each year, but for 2003 we expect the bonus to be
structured as follows:  2/3 set against financial measures, and  1/3 set against
non-financial measures.



--------------------------------------------------------------------------------

At “On Target”, the Plan is expected to deliver approximately 2/3 of maximum.
The annual bonus is normally paid around March/April in respect of the previous
year.

Future bonus potential and structure are subject to annual review and approval
by the Interactive Data’s Compensation Committee.

‘Anniversary’ Bonus

You will receive a bonus of £10,000 on the 12 month anniversary of joining the
company (i.e. 1 March 2004) if the Company has not:

 

•  

Already appointed you as European Managing Director of the combined FT
Interactive Data and ComStock businesses or other equivalent role, or

 

•  

Made plans for this appointment to occur shortly after this date.

In order to receive the bonus, you must be employed by the company on 1 March
2004.

In the event that you have been appointed to European Managing Director or to
similar role (as outlined above) then this sum (£10,000) will be added to your
basic salary at the time of this appointment.

Car Allowance

You are eligible to a car allowance of £5,000 p.a. paid monthly.

Stock Options

As approved by Interactive Data’s Compensation Committee and in accordance with
the rules of the Plan:

Upon joining the Company you will receive 75,000 of Interactive Data Corporation
stock options. The strike price is the closing price on Monday 3 March 2003 –
i.e. $13.31.

Moving forward you will be eligible to participate in the Stock Option Plan
subject to the criteria established by Interactive Data’s Compensation Committee
each year.

Notice Period

Your notice period will be three months written notice by either party.

 

FT Interactive Data (Europe) Limited

Registered No.    949387 England

Registered Office: Fitzroy House

Epworth Street London EC2A 4DL



--------------------------------------------------------------------------------

Pension

You will be invited to join the Final Pay section of the Pearson Group Pension
Plan with an accrual rate of 1/45th of pensionable salary per annum, rather than
at the rate of 1/60th quoted in the booklet enclosed. The death in retirement
spouses pension will also be calculated at 60% of your pension before any
reduction for tax free cash, rather than 50%. You will also be required to pay
contributions at the rate of 5% of pensionable salary. Your pension and your
life assurance cover are restricted by the earnings cap introduced in the
Finance Act 1989. A pension booklet and an application from are enclosed.

Protecting the Business Interests

Please see Appendix A to this letter—entitled ‘Protecting the Business
Interests’ – by accepting this offer you are also accepting these terms.

Yours sincerely

/s/ Stuart Clark

Stuart Clark

Chief Executive Officer

Interactive Data Corporation

 

Accepted by:

 

/s/ Mark Hepsworth

    Date:  

        4-4-03

  Mark Hepsworth      

 

   FT Interactive Data (Europe) Limited      Registered No.     949387 England
     Registered Office:   Fitzroy House    Epworth Street London EC2A 4DL



--------------------------------------------------------------------------------

Appendix A

(Mark Hepsworth)

PROTECTING THE BUSINESS INTERESTS

CONFIDENTIALITY

All information about the Company’s business and trade secrets acquired during
your employment is to be regarded as strictly confidential and must not be
disclosed to another party, except as required in the normal course of your
work. This includes, without limitation, publishing any literature, delivering
any lecture, or making any communication to the Press or others relating to the
Company’s products, or to any matter with which the Company may be concerned
unless you have previously and on each occasion obtained permission from the
Company. You may not disclose or make available to any person, firm or Company
(except as required by the Company), any of the systems, computer programs,
software, confidential information, trade secrets and method of doing business
or information relating to a current or prospective business of the Company, and
information concerning the particular selection of data providers or other
important suppliers to the Company, information concerning the Company’s clients
or prospective clients, price structures and discounts, clients’ requirements
and technical specifications and the identity or whereabouts of individual
suppliers where their identity or whereabouts has been disclosed to you in
confidence.

The confidentiality obligations contained in the preceding paragraph will also
apply to all information of the type described in that paragraph which relates
or belongs to any other members of the or Pearson plc group of companies (the
“Group”)—(including Interactive Data Corporation companies) which comes into
your possession or of which you become aware.

The preceding confidentiality obligations will not apply to any information
which would otherwise be confidential if and to the extent that its disclosure
is required by law or the information is or has come into the public domain
through no act or omission on your part.

Anyone joining the staff of the Company will appreciate that the reputation of
the Company rests on the conduct and integrity of all members of staff.
Therefore (without prejudice to any other right of dismissal that the Company
may have) anyone who, prior to general publication, uses information gained as a
result of their position on the staff for their personal gain, or who inputs any
unauthorised information into any database or publication of the Company may be
regarded as guilty of gross misconduct and liable to summary dismissal.

You shall not use, for your own profit or the profit of others, by trading in
securities or any other means, information which comes into your possession as a
result of your employment, before that information has become public.

 

   FT Interactive Data (Europe) Limited      Registered No.     949387 England
     Registered Office:   Fitzroy House    Epworth Street London EC2A 4DL



--------------------------------------------------------------------------------

These terms remain binding to you, even after you leave the Company’s
employment.

DATA PROTECTION

The Data Protection Acts 1984 and 1999 impose responsibilities on organisations
and their staff in respect of all personal data held on computers. The Company
has fulfilled the registration requirements of the Acts and all employees where
appropriate will be made aware of their responsibilities under the Acts.

The Company will ensure that any personal information about you that is in its
possession is treated as confidential and will be used only for administration
of Financial Times Group Companies policies, procedures and practices.
Information may also be passed to Pearson plc and or Interactive Data to fulfil
their reporting requirements and policies, procedures and practices. As we are
an international group, your details may be transferred outside of the European
Economic Area (EEA). Some data may be categorised under the Act as sensitive. By
accepting the offer of employment and signing this contract will signify your
explicit consent to any such transfers.

As they are business tools, the company records e-mail, Internet, and telephone
usage, this includes web-sites visited and telephone numbers called. If the
Company suspects misconduct by staff in any of these areas it reserves the right
to access and use this information accordingly. The Company also reserves the
right to access your Company e-mail account if you are absent from work and
there is an urgent legitimate business need.

OUTSIDE INTERESTS

You may not accept a directorship of a trading Company without the approval of
the Chief Executive Officer of Interactive Data Corporation. If you already hold
such directorships you must declare these before your position can be confirmed.

The Company does not restrict your rights to undertake other work outside the
normal hours of employment, provided that such work is declared and agreed in
advance by your Manager, and does not conflict nor interfere with the Company’s
interests.

COPYRIGHT

Copyright in all copyright works created by you, whether alone or in
collaboration with others, whilst you are employed by the Company and which
relate to any of the Company’s products or services, will be deemed for all
purposes to be created in the course of your employment. Copyright for all
purposes and in any part of the world in anything produced in the course of your
employment by the Company shall belong to, and shall be assigned to the Company.
The Company retains the sole right to reproduce, communicate or otherwise
disseminate the material in any form.

 

   FT Interactive Data (Europe) Limited      Registered No.     949387 England
     Registered Office:   Fitzroy House    Epworth Street London EC2A 4DL



--------------------------------------------------------------------------------

If in the course of your duties you are required to undertake research or create
original work, the Company shall be the legal and beneficial owner of the
copyright and all other rights therein.

You assign to the Company absolutely the entire copyright in or relating to any
copyright works which you create in the course of your employment with the
Company (together with all rights of action in respect of any future
infringement of such copyright) and all other rights of a like nature which may
at the time of creation of such works or afterwards be conferred under the laws
of the United Kingdom and elsewhere for the full term during which the said
copyright and other rights and any renewals and extensions of such term may
subsist.

Your assignment will become effective at the time you sign the enclosed
duplicate of this letter.

All rights, including patents, in any invention and improvements to existing
services and products made by you in the course of your employment are hereby
assigned to the Company.

RESTRICTIVE COVENANTS

The restriction contained in the following paragraph is intended to protect the
Company’s goodwill, client bases and its people. It is not intended to
unreasonably hinder you from alternative employment.

For a period of six (6) months after leaving the Company, for whatever reason,
you will not under any circumstances, within the United Kingdom or the Republic
of Ireland whether on your own behalf or on behalf of others, seek directly or
indirectly to employ, or entice away any person employed by the Company at the
date of your leaving the Company or within three [3] months of such date and
with whom you had dealings during the course of your employment.

After termination of your employment you will not misrepresent the nature of
your former relationship with the Company or with any member of the Group nor
will you make use of any corporate or business name which is identical or
similar to, or likely to be confused with, any of the corporate names or
business names of the Company or of any other member of the Group.

You agree that

 

1. Each restriction contained in these terms is separate and independent.

 

2. The duration, extent and application of the restrictions contained in these
terms is no greater than is necessary to protect the goodwill of the business,
its people and the trading connections and confidential information of the
Company.

 

   FT Interactive Data (Europe) Limited      Registered No.     949387 England
     Registered Office:   Fitzroy House    Epworth Street London EC2A 4DL



--------------------------------------------------------------------------------

3. If any of the covenants or restrictions contained in these terms are rendered
or judged invalid or unenforceable by a court of competent jurisdiction such
covenants(s) or restriction(s), or their relevant parts, will be deemed to be
removed and will not therefore affect the validity or enforceability of the
remaining covenant(s) or restrictions(s).

 

4. The covenants or restrictions which are expressed to apply after termination
will do so irrespective of whether your employment is terminated lawfully or
unlawfully, fairly or unfairly.

 

   FT Interactive Data (Europe) Limited      Registered No.     949387 England
     Registered Office:   Fitzroy House    Epworth Street London EC2A 4DL